Citation Nr: 0703314	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1997, for an award of a total disability based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an effective date earlier than September 
29, 1997, for an award of a 70 percent rating for post 
traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This matter is before the Board of Veterans? Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted a 
70 percent schedular rating for PTSD and entitlement to TDIU, 
effective September 29, 1997.  The veteran, then represented 
by Edward R. Bates, Esquire, formally appealed the issue of 
entitlement to an earlier effective date of award of TDIU.  
On July 28, 2003, VA revoked the accreditation of Attorney 
Bates to represent claimants before VA.  This did not affect 
the ability of Attorney Bates to represent the veteran before 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In a decision dated April 2004, the Board denied the 
veteran's claim of entitlement to an earlier effective date 
of award of TDIU.  The veteran appealed the Board's 
determination to the CAVC.  On April 11, 2005, the CAVC 
vacated the Board's decision and remanded the case pursuant 
to the terms of a Joint Motion for Remand by the parties 
requesting readjudication of the claim, specifically 
requiring the Board to expand upon its statement of reasons 
and bases for findings and conclusions on all material issues 
of fact and law presented on the record. 

In a decision dated May 2006, the Board denied the veteran's 
claim of entitlement to an earlier effective date of award of 
TDIU.  The veteran appealed this decision.  On May 17, 2006, 
the CAVC vacated the Board's decision and remanded the case 
pursuant to the terms of a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC. VA will notify you if further action is required on your 
part.




REMAND

The parties to the Joint Motion for Remand have determined 
that the Board failed to adjudicate a claim of entitlement to 
an effective date earlier than September 29, 1997 for the 
award of a 70 percent rating for PTSD.  

The record shows that, in a rating decision dated in March 
1998, the RO denied entitlement to a rating in excess of 30 
percent for PTSD.  In April 1998, the RO awarded a 50 percent 
rating for PTSD, effective from October 15, 1997.  The 
veteran perfected an appeal of the March and April 1998 
rating decisions.  

In October 2001, the RO granted a 70 percent schedular rating 
for PTSD and entitlement to TDIU, effective September 29, 
1997.  In a statement received in November 2001, the veteran, 
through his then-attorney, stated that he was satisfied and 
wished to withdraw his appeal of the March and April 1998 
rating decisions.  See 38 C.F.R. § 20.204.

In December 2001, the veteran's attorney filed a notice of 
disagreement (NOD) disputing the September 29, 1997 effective 
date of award arguing alternative theories to find a pending 
informal and/or inferred claim for "Individual 
Unemployability" and a "total rating."  In a brief in 
support of the notice of disagreement received in June 2002, 
he requested an earlier effective date for the TDIU.  The RO 
issued a Statement of the Case (SOC) in September 2002 on the 
following issues:

"1.  Evaluation of post traumatic stress disorder 
currently evaluated as 50 percent disabling.
2.  Entitlement to individual unemployability."

With respect to PTSD, the SOC was limited to the issue of 
entitlement to an increased rating; it did not address the 
issue of an earlier effective date for the assignment of a 70 
percent rating for PTSD.  The veteran submitted a substantive 
appeal in October 2002 discussing the effective date issue.  
The RO listed the issue of entitlement to an effective date 
earlier than September 29, 1997 for the award of a 70 percent 
rating for PTSD on the Certification of Appeal dated October 
2002.  But, of course, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  38 C.F.R. § 19.35 (2006).

An April 2004 Board decision, that was vacated by the CAVC, 
adjudicated the issue of entitlement to an effective date 
earlier than September 29, 1997, for the award of TDIU.  In 
the Introduction section, the Board noted that claim for an 
increased rating for PTSD had been withdrawn and was not 
before the Board and further explained why the claim for an 
earlier effective date for a TDIU was the only issue on 
appeal before the Board.  The parties, in a Joint Motion for 
Remand, listed the TDIU claim as the only claim pending 
before the Board.  Essentially, in November 2001 the veteran 
had withdrawn his appeal of the March and April 1998 rating 
decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
The documents filed in conjunction with the appeal of the 
October 2001 rating decision, when viewed as a whole, showed 
that he was only appealing the effective date assigned for 
the TDIU.   

Regardless, the parties, in the most recent Joint Motion for 
Remand, have determined that an inextricably intertwined 
claim for an earlier effective date for a 70 percent rating 
for PTSD was perfected on appeal and that the Board failed to 
issue a decision on that issue.  The parties indicated that 
this claim had been reasonably raised in the appellant's 
substantive appeal received in October 2002, and that remand 
is required for proper adjudication and discussion of the 
issue.  Thus, this claim must be remanded to the RO for 
Veterans Claims Assistance Act of 2000 (VCAA) notice and the 
issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record that is 
necessary to substantiate his claims for earlier 
effective dates for the assignment of a 70 
percent rating for PTSD and a TDIU; (2) the 
information and evidence that VA will seek to 
obtain on his behalf; (3) the information or 
evidence that he is expected to provide; and (4) 
request or tell him to provide any evidence in 
his possession that pertains to the claims.  A 
copy of this notification must be associated with 
the claims folder.

2.  Once the foregoing has been accomplished, 
readjudicate the veteran's claims of entitlement 
to an effective date earlier than September 29, 
1997, for the award of a TDIU and a 70 percent 
rating for PTSD.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and afforded 
an appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


